COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-227-CV 
 
 
JOHN EDWARD WEEKS                                                          APPELLANT 
 
V.
 
TDCJ-ID, DIRECTOR                                                  
APPELLEE
 
----------
 
FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION
 AND JUDGMENT
------------
        On August 5, 2003, September 3, 2003, and September 29, 2003, we  
notified appellant, in accordance with rule of appellate procedure 42.3(c), that 
we would dismiss this appeal unless the $125 filing fee was paid.  Tex. R. App. 
P. 42.3(c).  Appellant has not paid the $125 filing fee.  See Tex. R. App. P. 5, 
12.1(b).
        Because appellant has failed to comply with a requirement of the rules of 
appellate procedure and the Texas Supreme Court's order of July 21, 1998,
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant shall pay all costs of this appeal, for which let execution issue.  
See Tex. R. App. P. 42.1(d).
                                                                  PER CURIAM

 
PANEL D:   WALKER, J.; CAYCE, C.J.; and DAY, J. 
 
DELIVERED: October 30, 2003